Citation Nr: 0816678	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left (minor) 
trapezius strain with costochondritis, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for a disorder claimed 
as muscle spasm of the legs (a bilateral leg disorder).

3.  Entitlement to service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for anorexia nervosa 
with psychogenic vomiting.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969, and from January 1971 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2005, the veteran testified before the RO on the 
issue of reopening his service connection claim for PTSD.  
The hearing transcript is of record.

The issue of entitlement to an increased rating for left 
trapezius strain with costochondritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's claimed disorder of muscle spasm of the 
legs, variously diagnosed as myofascial pain, myoclonic 
activity, peripheral neuropathy and psychogenic spasticity, 
first manifested many years after service and is not shown to 
be related to service.

2.  The veteran's current left knee symptoms first manifested 
many years after service and are not shown to be related to 
service.

3.  An unappealed RO rating decision in August 1999 denied an 
application to reopen a claim of service connection for PTSD 
on the basis that the veteran failed to present new and 
material evidence capable of verifying his claimed stressor 
of killing a Vietnamese boy while serving in Vietnam.

4.  Evidence received since August 1999 RO decision, which 
denied an application to reopen a claim of service connection 
for PTSD, is not new and material as it does not include any 
previously unconsidered evidence capable of verifying that 
the veteran's stressors.

5.  An unappealed RO rating decision in August 1999 denied an 
application to reopen a claim of service connection for 
anorexia nervosa with psychogenic vomiting on the basis that 
new and material evidence had not been shown establishing 
that such disorder was related to service, to include the 
veteran's unverified stressor of killing a Vietnamese boy 
while serving in Vietnam.

6.  Evidence received since August 1999 RO decision, which 
denied an application to reopen a claim of service connection 
for anorexia nervosa with psychogenic vomiting, is not new 
and material as it does not include any competent evidence 
suggesting that such disorder is related to service other 
than the veteran's unverified stressor of killing a 
Vietnamese boy while serving in Vietnam.


CONCLUSIONS OF LAW

1.  A disability claimed as muscle spasm of the legs 
(variously diagnosed as myofascial pain, myoclonic activity, 
peripheral neuropathy and psychogenic spasticity) was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The August 1999 RO decision that denied an application to 
reopen a claim of service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2007).

4.  New and material evidence has not been received since the 
August 1999 RO decision that denied service connection for 
PTSD and that claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

5.  The August 1999 RO decision that denied an application to 
reopen a claim of service connection for anorexia nervosa 
with psychogenic vomiting is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2007).

6.  New and material evidence has not been received since the 
August 1999 RO decision that denied service connection for 
anorexia nervosa with psychogenic vomiting and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, psychosis, epilepsies and organic diseases of the 
nervous system, may be established on a presumptive basis by 
showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The RO has denied service connection claims for muscle spasm 
of both legs and a left knee disorder on the merits.  These 
issues have not been subject to prior final decisions.  As 
addressed below, the veteran's claims of service connection 
for PTSD and anorexia nervosa with psychogenic vomiting have 
been subject to prior final denials and must be reviewed 
under a different evidentiary standard.

In this case, the veteran's post-service medical records show 
his current treatment for lower extremity weakness, 
spasticity, involuntary movements and hypesthesia of the feet 
variously described as myofascial bilateral lower extremity 
pain, myoclonic activity, peripheral neuropathy, and 
psychogenic spasticity of the lower extremities.  He has also 
complained of left knee pain assessed as internal derangement 
of the left knee in March 2000, but a diagnosable disability 
could not be found during an orthopedic consultation in 
December 2000.  At that time, it was noted that the veteran's 
examination was complicated by his mobility and tendency to 
shake when standing.

For purposes of this decision, the Board will consider all 
current diagnoses relating to the veteran's bilateral lower 
extremity symptoms of weakness, spasticity, hypesthesia and 
involuntary movements, and presume that the veteran has a 
currently diagnosed disorder.

The veteran's service medical records for his first period of 
active service are significant for a bruising injury to the 
left knee in October 1969.  At that time, it was reported 
that the veteran hit his left knee on a pipe resulting in a 
bruise on the medial aspect of his left knee.  There was no 
swelling or obvious fracture.  An x-ray examination of the 
left knee was reported as within normal limits (WNL).  On his 
June 1969 separation examination, the veteran denied a 
history of a trick or locked knee.  He did report leg cramps 
while sleeping.  Physical examination did not diagnose a left 
knee disorder, and the examiner commented that the leg cramps 
were not significant, providing evidence against this claim.

On his January 1971 enlistment examination, the veteran 
referred to having a painful right knee since 1966.  This 
examination did not diagnose a left knee or other disorder of 
the lower extremities.  In pertinent part, an x-ray 
examination of the left knee in October 1973 showed normal 
bones, joints and soft tissues.  

At his separation examination in January 1974, the veteran 
did not report any left knee symptoms or other symptoms of 
the lower extremities, and examination did not diagnose any 
disorder involving the lower extremities, providing more 
evidence against this claim.

Overall, the veteran's service medical records for both 
periods of active service provide strong evidence against his 
claims, showing no evidence of a chronic disorder involving 
the lower extremities.

The post-service medical records first document the presence 
of hypesthesia of the veteran's feet in 1993, later followed 
by clinical findings of weakness, spasticity, and involuntary 
movements.  The veteran first directly complained of left 
knee symptoms of pain, swelling and give-way in 2000, 25 
years after service.

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).   This is 
highly probative evidence against the claims, first showing 
treatment for the disorders many years after service.

As there is no evidence of arthritis, epilepsy or organic 
disease of the nervous system within one year of discharge 
from either period of service, the presumptive provisions of 
38 C.F.R. §§ 3.303 and 3.309 do not apply.

Additionally, the Board further finds no competent evidence 
of a nexus between the veteran's currently manifested 
symptoms of left knee pain and lower extremity weakness, 
spasticity, involuntary movements and hypesthesia and his 
periods of active service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) (direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service).  Further, 
the medical record provides no indication of an association 
with service.       

The private medical records do reflect a diagnosis of 
psychogenic vomiting in 1985.  The veteran's persistent 
vomiting resulted in secondary complications such as anemia, 
hypokalemia and anorexia nervosa.  A July 1999 VA general 
medical examination report diagnosed severe malnutrition, 
hypokalemia secondary to prolonged intermittent vomiting, and 
peripheral neuropathy secondary to malnutrition.  In February 
2000, a VA clinician diagnosed progressive lower extremity 
weakness of unknown etiology, malnourishment and probable 
metabolic abnormalities secondary to psychogenic vomiting.

The Board finds that this is further probative evidence 
against the claims, showing treatment for current disorders 
that have not been related to service.  Simply stated, this 
private record indicates that this problem may be the result 
of nonservice connected disorders, such as persistent 
vomiting. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As addressed below, the veteran's allegations of persistent 
vomiting since service, which has been attributed in part to 
his lower extremity disorder, has previously been adjudicated 
and rejected.  Notably, the veteran's statements made to his 
treating private and VA physicians has placed the onset of 
his lower extremity disorder to the 1990's, which is many 
years after his last period of active service.  With respect 
to a separate left knee disorder, the record is devoid of any 
allegations concerning the onset of his symptoms other than 
his March 2000 report of a "long hx of left knee" symptoms.  
As noted above, he denied any left knee symptoms on his 
January 1974 separation examination.

The veteran has alleged "medical" training.  There is no 
reliable information of record concerning the scope of his 
training other than his October 2005 testimony regarding a 
pre-service, part-time job helping a veterinarian.  On this 
record, the Board finds that the veteran is not shown to 
possess the requisite training and expertise to speak to 
issues of medical diagnosis and causation.  As such, his 
self-diagnoses and statements of medical causation hold no 
probative value in this case.  Espiritu, 2 Vet. App. at 494.  

In any event, the Board finds that the service medical 
records and post-service medical records outweigh the 
veteran's current contentions, providing evidence against 
these claims.  Based on the above, service connection may not 
be established based on chronicity in service or post-service 
continuity symptoms first seen in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against his service connection claims for a 
muscle spasm of the legs or a bilateral leg disorder 
(variously diagnosed as myofascial pain, myoclonic activity, 
peripheral neuropathy and psychogenic spasticity) and a left 
knee disorder.  38 U.S.C.A. § 5107(b).  The appeal, 
therefore, is denied.

The RO has determined that the new and material standard 
applies to the service connection claim for PTSD.  In the 
December 2007 Supplemental Statement of the Case (SSOC), the 
RO appears to have denied the claim of service connection for 
anorexia nervosa with psychogenic vomiting on the merits.  
The Board must independently review these jurisdictional 
determinations.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Historically, an RO rating decision in August 1999 last 
denied applications to reopen claims of service connection 
for PTSD and "anxiety neurosa."  Evidence of record 
included the veteran's statements of record; service medical 
and personnel records for both periods of his active service, 
VA dental treatment records; VA inpatient and outpatient 
treatment records dating from January 1976 to May 1999; a 
June 1985 private examiner medical certificate; an October 
1991 aid and attendance examination report; a June 1993 VA 
general medical examination report; a December 1998 private 
examination report; a July 1999 VA general medical 
examination report; and a July 1999 VA mental disorders 
examination report.

Briefly summarized, the June 1985 private medical certificate 
first established a diagnosis of psychogenic vomiting while a 
July 1999 VA general medical examination provided a diagnosis 
of anorexia nervosa with psychogenic vomiting.  An August 
1989 VA discharge summary first provided an assessment of 
probable PTSD based upon the veteran's reported stressor of 
killing a six year old boy.  An unequivocal Axis I PTSD 
diagnosis was provided in an April 1998 VA clinical record. 

An issue underlying the diagnoses of PTSD and anorexia 
nervosa with psychogenic vomiting involves the veteran's 
allegation of military service in the Republic of Vietnam, 
wherein he shot a Vietnamese boy.  

The April 1998 VA clinical record included the veteran's 
report of serving in Vietnam from December 1968 to December 
1969.  He stated that, as a result of his medical training, 
he was assigned to the "87th medical lab" (a MASH unit) 
where he served as both a medical technician and field medic.  
He was subjected to hostile fire in the bush and at the 
medical evacuation unit.  He reported that two Vietnam boys 
approached the veteran and his friend.  His friend attempted 
to tend to one of the boys who feigned being hurt.  When his 
friend got close, the boy detonated a grenade, killing 
himself and his friend.  The veteran shot the second boy, who 
was also carrying a grenade which also apparently went off.  
He stated that he vomited on the spot, and had manifested 
recurrent vomiting thereafter.  He noted that the incident 
took place just after eating lunch.

The veteran's service medical records for his first period of 
service from November 1967 to October 1969 did not reflect a 
diagnosis of PTSD or anorexia nervosa with psychogenic 
vomiting or service in Vietnam.  He reported stomach trouble 
on his November 1967 entrance examination which was not 
considered disabling (NCD).  He received treatment on several 
occasions for upset stomach, including prescriptions of 
Valium, Maalox and Gelusol, which the veteran indicated 
frequently manifested during exercising.  He was noted to 
drink 20 Cokes per day.  

Importantly, on his June 1969 separation examination, he 
denied a history of symptoms such as frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  He endorsed a history of stomach 
troubles further described as "ulcers" which the examiner 
found existed prior to service (EPTE) with no sequelae.

The veteran's service personnel records for his first period 
of service documents military occupational specialties 
(MOS's) of light weapons infantryman, cannoneer and radio 
telephone operator.  He had overseas service in Europe from 
June 1968 to October 1969 with B Battery, 2nd Battalion, 6th 
Artillery.  His service medical records confirm his presence 
at Gelnhausen Dispensary from September 1968 to July 1969.  
His June 1969 separation examination was conducted at the 
Unit Dispensary at Gelnhausen, Germany.

The veteran's service medical records for his second period 
of service from January 1971 to January 1974 also did not 
reflect a diagnosis of PTSD or anorexia nervosa with 
psychogenic vomiting.  

Importantly, on the January 1971 enlistment examination, the 
veteran denied a history of symptoms such as frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  He further denied a history of stomach 
or intestinal trouble.  

The veteran's service medical records for this period of 
service failed to show complaint or treatment of persistent 
vomiting, although he reported vomiting on one occasion in 
October 1971 after his self-report of eating "bad" 
hamburger meat.  At that time, he was diagnosed with 
enteritis.  He did have visitations for complaint of 
abdominal pain.

Notably, during an October 2, 1971, rheumatology 
consultation, the veteran reported symptoms of recurrent 
chest pain which began in 1968 while stationed in Vietnam.

Later in October 1971, the veteran was seen with continued 
complaint of emotionally induced costochondritis.  He was 
having multiple personal, social and financial problems.  He 
was noted to be a compulsive Coke drinker, averaging 2 
cartons per day, with an inability to sleep and decreased 
appetite.  He was given an impression of situational 
depression with inadequate personality.

On a periodic examination in November 1971, the veteran 
reported treatment for costochondritis but otherwise being in 
good health.  This examination did not diagnose PTSD or 
anorexia nervosa with psychogenic vomiting.

In March 1973, the veteran underwent 18 days of inpatient 
treatment.  He was described as a callow, self-contained 
youth whose character development was less than his 
chronological years.  He showed mild hysterical features, 
such as affected speech impediment and somatic concern in the 
throat and precardial areas, which had a hypochondriacal 
flavour.  He reported a nervous stomach and becoming 
nauseated, but denied vomiting.  His difficulties were 
overtly of a marital discord etiology reactive to a change of 
posting 31/2 years previous, wherein he complained that 
security guard duties separated him from his family and 
curtailed his sex life.  He admitted to being upset by his 
wife's philandering at the unit.  He recently had a severe 
quarrel with his wife, in which he regurgitated her past to 
her and used physical violence.  She intended to return to 
the United States.  His motivation was towards a medical 
discharge to solve his marital and employment problems for 
which existed a likelihood he was exaggerating his physical 
complaints.

On interview, the veteran's wife described him as a chronic 
manipulating malingerer who used various nebulous symptoms to 
obtain his own way on every occasion.  The examiner felt that 
neither the veteran nor his wife was providing an accurate 
version of affairs.  He was transferred for additional 
treatment with a diagnosis of marital anxiety.  One examiner 
described the veteran as a highly hypochondriacal man who 
used his physical symptoms to gain sympathy and to get people 
to take him seriously.

On his separation examination in January 1974, the veteran 
denied a history of symptoms such as stomach or intestinal 
trouble, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.  His physical 
examination was significant for a mass in the tracheal area, 
but otherwise indicated normal clinical evaluations of all 
bodily systems.

In August 1999, the RO denied an application to reopen a 
claim of service connection for PTSD on the basis that the 
veteran failed to present new and material evidence verifying 
his claimed stressor of killing a Vietnamese boy while 
serving in Vietnam.  The RO also denied an application to 
reopen a claim of service connection for anorexia nervosa 
with psychogenic vomiting on the basis that new and material 
evidence has not been shown establishing that such disorder 
was related to service, to include the veteran's unverified 
stressor of killing a Vietnamese boy while serving in 
Vietnam.  

An August 1999 RO letter advised the veteran of this decision 
and his appellate rights, but he did not appeal the decision.  
That decision, therefore, is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

For claims to reopen filed after August 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 Fed. 
Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

On review of the evidence of record since the RO's rating 
decision in August 1999, the Board must deny the veteran's 
applications to reopen as no new and material evidence has 
been submitted to reopen the claims.  Notably, the RO's 
initial rating decision on appeal, dated November 2006, found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for anorexia nervosa 
with psychogenic vomiting.  The veteran has been provided 
notice of the types of evidence required to reopen and 
substantiate this claim on the merits.  As such, the Board 
finds that no prejudice would accrue to a veteran in 
adjudicating this claim under the new and material standard 
rather than a merits determination.  See Jackson v. Principi, 
265 F. 3d. 1366, 1371 (Fed. Cir. 2001).

The veteran continues to allege that his PTSD and anorexia 
nervosa with psychogenic vomiting stem from his shooting of a 
Vietnamese boy while stationed in Vietnam.  At his October 
2005 RO hearing, the veteran alleged that he was sent to 
Vietnam on a top secret mission as a forward observer.  He 
states that, without his prior knowledge, he was flown to 
Vietnam with three other individuals from his artillery unit 
because of his background in the "medical field."  He 
stated that medical personnel were needed by the "A" 
Company of the "82nd Medical Lab" in Qui Nhon, Vietnam.  His 
medical expertise stemmed from his pre-service part-time work 
with the local veterinarian.  He recalled participating in 
artillery fire missions on certain mountain peaks.  

Importantly, he stated that he was sworn to secrecy about 
these events, and did not have any documentation that he 
actually served in Vietnam.  

The veteran stated that one of his treating VA physicians 
recognized serving with him overseas in Vietnam.  He also 
reiterated the events concerning the shooting incident, 
stating that the event took place between May and July of 
1969 in the area of Qui Nhon.

The veteran's statements of record regarding the 
circumstances of the alleged shooting stressor are cumulative 
and redundant of evidence previously considered by the RO in 
August 1999.  In connection with the current appeal, the 
veteran has generally alleged that documentation of his 
Vietnam service does not exist as he was on a "top secret" 
mission.  

While evidence is usually presumed credible for the purposes 
of reopening, VA has no obligation to accept evidence which 
is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 
at 220; Justus, 3 Vet. App. at 513.  

The Board finds that the veteran's new allegations regarding 
his Vietnam service are inherently false.  As noted above, 
the veteran's medical and personnel records show that he was 
stationed in Germany for the time period in question.  In 
particular, service medical records are stamped as being from 
Gelnhausen Dispensary in March 1968, September 1968, April 
1969 and July 1969.  Additionally, his organizational unit is 
noted as "B 2/6," all of which correlates with his service 
personnel records.

In order to accept the veteran's assertions, the Board would 
have to accept the fact that service medical record entries 
at Gelnhausen Dispensary where either falsified, or that the 
veteran was frequently flown in between Vietnam and Germany, 
which is not alleged by the veteran.  

Accordingly, the Board agrees with the RO that the veteran's 
additional details of his top secret mission in Vietnam, as a 
medical assistant which is completely outside his documented 
MOS's, does not offer a new basis to seek verification of his 
claimed stressor.  Simply stated, the veteran's argument is 
not new or material. 

The previously unconsidered medical records include VA 
clinical records since May 1999; a November 2002 aid and 
attendance examination report; medical and legal documents 
pertaining to Social Security Administration disability 
award; and an April 2006 VA joints examination report.

The medical records cited above show continued treatment for 
PTSD and anorexia nervosa with psychogenic vomiting which is 
cumulative and redundant of information to facts previously 
established in the RO's August 1999 decision.  The SSA 
records merely establish that the veteran is permanently and 
totally incapacitated as a result of his disabilities.  
Notably, a January 2006 VA clinical record includes a 
statement that the veteran "CLEARLY SUFFERS FROM CHRONIC, 
SEVERE PTSD WHICH SHOULD BE SERVICE CONNECTED" while a July 
2006 VA clinical record noted that the veteran's PTSD "is a 
direct consequence of his experience in Vietnam."  

Once again, it is important to note that the veteran did not 
serve in Vietnam. 

As held above, the veteran does not have a verified in 
service stressor.  As such, medical statements such as these 
hold no probative value for reopening the case.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion can be 
rejected if the based on a rejected factual basis).  See also 
Wilson, 2 Vet. App. at 618 (noting that VA is not required to 
grant service connection for PTSD on the basis that a health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD).

The Board emphasizes that, with respect to issues of medical 
fact and causation, lay statements are not material within 
the meaning of 38 C.F.R. § 3.156 when the issue involves an 
issue of medical diagnosis and etiology.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  

Further, the appellant is simply reintegrating his prior 
contentions before the RO.  Therefore, even under Justus, the 
veteran's alleged service in Vietnam is not a "new" basis 
to reopen this case, beyond the issue of materiality.         

As a whole, the evidence received since the August 1999 RO 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material on the 
claims seeking service connection for PTSD and anorexia 
nervosa with psychogenic vomiting.  Therefore, the veteran's 
applications to reopen the claims must be denied.

It is important to note that even if the Board were to reopen 
these claims, the Board would find that the overwhelming 
evidence of record would not support the veteran claims, that 
the veteran is not an accurate historian, and that the claims 
must be denied.  The service and post-service records provide 
extensive evidence against all claims. 


 
The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also requires VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The filed his application to reopen his claim of service 
connection for PTSD in January 2004.  A pre-adjudicatory RO 
letter in January 2005 substantially complied with the VCAA 
requirements.  This letter informed the veteran of what 
evidence was required to both reopen and substantiate his 
PTSD claim.  In this respect, the RO informed the veteran of 
the definition of new and material evidence, notified him 
that his "claim was previously denied because [there was] no 
credible evidence of an actual occurrence of an in-service 
stressor," and that evidence to be submitted "must relate 
to this fact."  The veteran was further informed to submit 
any evidence in his possession that pertained to his claim.

The duty to notify was not satisfied, however, with respect 
to notifying the veteran of the criteria for establishing a 
disability rating and effective date of award.  The veteran 
was notified of this criteria by letter dated March 2006, and 
the notice error was cured with readjudication of the claim 
in a December 2007 SSOC.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  This error is harmless, however, as these issues 
have no bearing on the claim until such time that an award of 
service connection is granted.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (a notice error is not prejudicial 
when concerning a benefit that cannot be awarded matter of 
law).

The veteran filed his original service connection claims for 
muscle spasms of the legs and a left knee disorder, as well 
as his application to reopen a claim of service connection 
for anorexia nervosa with psychogenic vomiting, in June 2006.  
A pre-adjudicatory RO letter in July 2006 substantially 
complied with the VCAA requirements.  This letter informed 
the veteran of what evidence was required to both 
substantiate the original service connection claims on the 
merits, and that new and material evidence was required to 
reopen a previous final denial on his claim of service 
connection for anorexia nervosa with psychogenic vomiting.  
The RO informed the veteran of the definition of new and 
material evidence, notified him that his anorexia nervosa 
with psychogenic vomiting "claim was previously denied 
because examination found no evidence of organic pathology," 
and that evidence to be submitted "must relate to this 
fact."  The veteran was further informed to submit any 
evidence in his possession that pertained to his claim, and 
that a disability rating and effective date would be awarded 
should service connection be granted.

With respect to the new and material claim, the Board notes 
that the claim rests, in part, on verification of the 
veteran's alleged killing of a boy while serving in Vietnam, 
as medical opinion associates the psychogenic vomiting to 
this event.  As noted above, the veteran was provided the 
criteria for substantiating his stressor information in the 
January 2005 letter pertaining to his PTSD claim.  

To the extent that his July 2006 notice is deficient on this 
aspect of his claim, the Board finds that no prejudice has 
accrued to the veteran as the January 2005 notice provided to 
him, prior to the initial adjudication, was such that a 
reasonable person could be expected to understand from the 
notice what was needed.  

Furthermore, the veteran provided direct testimony on his 
stressor information during the October 2005 RO hearing and 
is plainly aware that success of his PTSD and anorexia 
nervosa with psychogenic vomiting claims hinges upon 
verification of the claimed event.  As such, the veteran has 
also demonstrated actual knowledge of the evidentiary 
requirements for reopening his claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."); 
Sanders, 487 F.3d at 889.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical and personnel records, VA clinical records, 
SSA records and all private treatment records identified by 
the appellant as capable of substantiating the claims.

As the veteran's recent statements regarding his stressors 
are inherently false, and the veteran has not presented or 
identified any evidence which could support his allegation of 
serving in Vietnam, let alone killing a Vietnamese boy in 
Vietnam, VA has no duty to make any further attempt to verify 
his claimed stressor.  Notably, the veteran has not come 
forward with a statement from his VA physician who allegedly 
recognized him based upon service in Vietnam.

Once again, it is important to note that the Board has found 
that the veteran did not serve in Vietnam.  Therefore, 
attempts to confirm a stressor alleged to have occurred in 
Vietnam are not required. 

As decided above, the veteran's allegations of inservice 
occurrence are not credible, the preponderance of the 
evidence is against a finding of persistent or recurrent 
symptoms of the left knee and/or lower extremities since 
service and the competent medical evidence, in the form of 
military examinations during service, shows that chronic 
disorders were not manifest in service.  As the evidence of 
record does not otherwise include any competent evidence 
suggesting an association between these current disorders and 
active service, the Board has no duty to provide examination 
or obtain medical opinion in this case.  Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation 
to provide medical opinion pursuant to section 5103A(d) 
absent competent evidence that claimant' s disability or 
symptoms are associated with service); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As the applications to reopen claim for PTSD and anorexia 
nervosa with psychogenic vomiting are denied, VA has no duty 
to obtain medical opinion on these claims.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii). 

Significantly, the appellant and the representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.

ORDER

Service connection for a disability claimed as muscle spasm 
of the legs (variously diagnosed as myofascial pain, 
myoclonic activity, peripheral neuropathy and psychogenic 
spasticity) is denied.

Service connection for a left knee disorder is denied.

New and material evidence not having been received to reopen 
a claim for service connection for anorexia nervosa with 
psychogenic vomiting, the appellant's application to reopen 
the claim is denied.

New and material evidence not having been received to reopen 
a claim for service connection for PTSD, the appellant's 
application to reopen the claim is denied.


REMAND

The veteran last underwent VA compensation examination in 
April 2006 without benefit of review of his claims folder.  
At that time, the veteran primarily reported daily left 
shoulder pain worsened when he rolled over the arm.  He 
denied having any particular pain in his chest wall.  

In September 2006, the veteran was seen in the VA clinic 
wherein he reported intermittent but sharp chest wall pains 
that was worse in recent months.  He also complained of left 
shoulder pain which worsened with certain movements.  In June 
2007, the veteran reported injuring his left shoulder, and 
requested a renewal of Naproxen to treat his chest wall pain.

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Given the veteran's assertions in the VA clinical setting 
after his April 2006 VA compensation and pension examination, 
and the fact that the Board cannot ascertain from the 
clinical records the extent of the veteran's decreased range 
of motion of the left arm and shoulder, the veteran should be 
afforded another examination.

Additionally, the Court issued a recent decision in the 
appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that notice complying with section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

While this case is in remand status, the veteran should be 
provided corrective notice on his increased rating claim 
consistent with the holding in Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided corrective 
notice on his claim for an increased rating for 
left (minor) trapezius strain with costochondritis 
consistent with the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In particular, he 
should be advised as follows:
a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disability and the effect 
that worsening has on his employment and 
daily life; and
b) notice of the schedular criteria for 
evaluating disability of the arm and shoulder 
under DC's 5200-5203, and the criteria for 
evaluating muscles of respiration under DC 
5321.

2.  The RO should obtain the veteran's treatment 
records for his left trapezius straining and 
costochondritis disability at the Dallas, Texas 
VA Medical Center since September 2007.

3.  Schedule the veteran for a VA examination to 
ascertain the current severity of his left trapezius 
strain with costochondritis.  The claims files must be 
made available to the examiner for a review of the 
veteran's pertinent medical history.  All necessary 
diagnostic testing and evaluation should be performed.

All clinical manifestations of the veteran's left 
trapezius strain with costochondritis should be 
indicated.  The examiner should specifically provide 
range of objective motion testing for the left arm and 
shoulder and comment on the extent, if any, of the 
veteran's pain, pain on use, weakness, incoordination, 
or excess fatigability of the left shoulder joint 
attributable to service connected left trapezius strain 
with costochondritis.  If feasible, the examiner should 
portray any additional functional limitation of the left 
shoulder due to these factors in terms of degrees of 
additional loss of motion.  If not feasible, this should 
be stated for the record together with the rationale.  

The examiner should also comment as to the severity and 
functional limitations caused by the veteran's 
costochondritis symptoms.  The objective basis for these 
findings, if any, should be noted.

4.  After completing any additional necessary 
development, the RO should readjudicate the issue 
on appeal.  If the claim on appeal remains 
unfavorable, the RO should furnish the veteran 
and his representative an SSOC that considers the 
applicable DC's of 5200-5203, DC 5321 and 
38 C.F.R. § 3.321(b), and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


